                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

BEAU ASHLEY DERISE                             CIVIL ACTION NO. 6:19-cv-01289

VERSUS                                         JUDGE JUNEAU

ACADIAN AMBULANCE CORP.                        MAGISTRATE JUDGE HANNA

                                 JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the motion to

dismiss (Rec. Doc. 4) that was filed by the defendant, Acadian Ambulance Service,

Inc., is GRANTED, and the plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for lack of subject-matter jurisdiction, consistent with the report and

recommendation.

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

December, 2019.



                                        ______________________________
                                    MICHAEL J. JUNEAU
                                    UNITED STATES DISTRICT JUDGE
